Citation Nr: 0205106	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to June 
1988.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to a TDIU.  She subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

While this case was pending at the Court, the VA Office of 
the General Counsel filed an unopposed motion to vacate the 
Board's June 2000 decision, and to remand her claim for 
readjudication.  The motion stated that a remand of this case 
from the Court to the Board was warranted, due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an April 2001 Order, the Court granted that 
motion, vacated the Board's June 2000 decision, and remanded 
the veteran's claim to the Board for compliance with 
directives that were specified in the motion.

The case was then returned to the Board for further appellate 
review consistent with the Court's order.

Other issues

The Board notes that the issue of entitlement to an increased 
evaluation for stress urinary incontinence with decreased 
bladder capacity was previously on appeal.  However, in a 
February 1997 rating decision, the RO granted a 60 percent 
disability rating for the veteran's urinary incontinence with 
decreased bladder capacity under Diagnostic Code (DC) 7517.  
The veteran was informed that, because this was the maximum 
disability rating available under that code, this award 
represented a full grant of the benefit sought.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (holding that an increased 
rating claim remains in controversy when less than the 
maximum available benefit is awarded).

In the June 1996 rating decision, the RO also denied 
entitlement to service connection for cervical laminectomy, 
C5-6.  The appellant subsequently perfected an appeal as to 
that issue.  Thereafter, in a January 1998 rating decision, 
the RO granted service connection for cervical laminectomy, 
C5-6, with arthritic changes, and assigned a 10 percent 
evaluation.  To the Board's knowledge, the veteran did not 
submit a timely Notice of Disagreement regarding either the 
effective date or disability rating assigned for that 
disability.  Thus, this matter is not presently on appeal 
before the Board.  However, in October 2001, the veteran 
submitted a signed statement directly to the Board in which 
she raised a new claim of entitlement to an increased 
evaluation for her cervical spine disability.  To date, this 
matter has not been addressed.  Thus, it is referred to the 
RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In her October 2001 statement, the veteran also reported that 
she was submitting medical records regarding treatment she 
received from the Mental Health Department at a VA Medical 
Center.  To the extent that the veteran intends to raise a 
claim of entitlement to service connection for a psychiatric 
disorder, this matter is also referred to the RO for 
appropriate action.  Godfrey, supra.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the veteran's claim for a TDIU was denied by 
the Board in a June 2000 decision.  The Board noted that 
service connection was in effect for stress urinary 
incontinence with decreased bladder capacity, evaluated as 60 
percent disabling; status post total abdominal hysterectomy 
(TAH) with bilateral salpingo-oophorectomy (BSO), evaluated 
as 50 percent disabling; and residuals of cervical surgery 
with arthritic changes, evaluated as 10 percent disabling.  
Although the Board determined that the disability 
requirements of 38 C.F.R. § 4.16(a) (2001) had been met, it 
also determined that her service-connected disabilities did 
not render her unemployable.  

The Board's June 2000 decision was subsequently vacated by 
the Court, pursuant to an unopposed motion for remand filed 
by the VA Office of the General Counsel.  The motion notes 
that, during the pendency of the veteran's appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This statute repealed the requirement that a claim 
be well grounded, and contains new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO.  The aforementioned motion 
states that a remand of this case was warranted so that the 
Board could consider the impact of this legislation on the 
veteran's claim.

In accordance with the instructions contained in the 
unopposed motion, the Board has reviewed the veteran's claim 
pursuant to the new legislation.  However, as discussed in 
the Introduction, the record reflects that the veteran has 
also raised a claim of entitlement to an increased evaluation 
for her service-connected cervical spine disability.  The 
Board has referred that issue to the RO for appropriate 
development and adjudication.  Because any evidence developed 
by the RO as a result of the increased rating claim will 
likely be relevant to the TDIU claim, the Board finds these 
issues to be "inextricably intertwined".  Accordingly, the 
Board finds that the veteran's claim of entitlement to a TDIU 
may not be adjudicated until such time as her claim of 
entitlement to an increased evaluation for a cervical spine 
disability has been fully developed by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).

The Board is aware that the regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  These amendments were also 
intended to allow the Board, under certain circumstances, to 
consider evidence not previously considered by the agency of 
original jurisdiction, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  However, under the circumstances of this case, 
where the Board lacks jurisdiction to develop the increased 
rating claim, the Board believes that a remand of this case 
is appropriate so that the RO can fully develop the veteran's 
increased rating claim prior to a readjudication of his TDIU 
claim.

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After undertaking any development 
deemed necessary under the VCAA, the RO 
should adjudicate the issue of 
entitlement to an increased evaluation 
for the service-connected cervical spine 
disability, and readjudicate the issue of 
entitlement to a TDIU.  In this regard, 
the RO should document its consideration 
of the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16(a) and 4.16(b) (2001), as warranted.  

If the TDIU claim is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC) addressing that issue.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


